DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, line 5, recites “at at”, the Examiner believes this is an error and the second “at” should be omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “and a second coupler coupling the lug and the external wing” however the previous limitation of claim 13 recites “a first coupler coupling the upper external wing and the lower external wing to the internal wing”. It is unclear as to which external wing the second coupler is coupling to. The Examiner suggests either stating it is coupled to the upper or lower wing or to select one of the upper or lower wings for it to be coupled to. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190092138 A1) hereinafter referred to as Lee in view of Kim (KR 20180065398 A) (First interpretation).
Regarding claim 1, Lee teaches of a slim air vent apparatus for a vehicle (Fig. 2, slim air duct 100), the slim air vent apparatus comprising:
spacers fixedly coupled to first and second lateral sides of a duct (Fig. 3, spacers 200);
an internal wing disposed in the duct (Fig. 2, vertical wings 130);
an external wing (Fig. 4, horizontal wings 120, 122) positioned behind the internal wing (¶ [0041], vertical wings 130 are positioned to be angularly-rotatable in a horizontal direction at a rear side region of the single horizontal wing 110), wherein first and second lateral end portions of the external wing are rotatably coupled to the spacers to be rotated in a predetermined direction (¶ [0058], Fig. 3, hinge groove 112 is coupled to hinge pin 222 of space 200);
a support wing rotatably coupled to a front end portion of the external wing (Fig. 3, auxiliary wing 240 coupled to horizontal wing 120 via linkage 230), wherein first and second lateral end portions of the support wing is rotatably coupled to the spacers so that a total length of the support wing and external wing in a horizontal direction is changed when the external wing is rotated (Fig. 3, slots 212-1; ¶ [0067]); and
a knob (Fig. 3, knob 114) wherein the internal wing, the external wing and the support wing are positioned inside the duct (Fig. 2, see horizontal and vertical wings 110 and 130 respectively inside the duct). 
Lee fails to teach coupling the internal wing to the external wing.
Kim teaches a knob coupling the internal wing to the external wing (Fig. 8, knob 400 attached to horizontal baffle 200 and coupled to vertical baffles 300 via tongs 421).
Specifically, the combination the examiner has in mind is to add tongs 421 of Kim to the back of the knob 114 of Lee and to add clamp groove 422 of Kim to the central vertical wing of Lee so that the knob of Lee is connected to the vertical and horizontal baffles.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kim to modify Lee to include the above combination. Doing so would allow for the air to be adjusted in both the horizontal and vertical directions with a singular knob (¶ [0030]).
Regarding claim 3, Lee as modified teaches of the slim air vent apparatus of claim 1, and Lee as modified further teaches wherein the external wing includes an upper external wing and a lower external wing, which are spaced from each other in the predetermined direction and are pivotally connected to each other via a connecting rod to be rotated together (Lee, Fig. 3, horizontal wings 120 and 122 are connected to main link 230).
Regarding claim 4, Lee as modified teaches of the slim air vent apparatus of claim 3, and Lee as modified further teaches wherein the knob includes a first coupler coupling the connecting rod and the internal wing (Kim, tongs 421 couple to clamp grove 422).
Regarding claim 5, Lee as modified teaches of the slim air vent apparatus of claim 3, however, Lee as modified fails to explicitly teach wherein each of first and second lateral sides of a rear end portion of the upper external wing and first and second lateral sides of a rear end portion of the lower external wing is provided with hinge protrusions fitted into hinge holes formed in the spacers so that the upper external wing and the lower external wing are rotated relative to the spacers in the predetermined direction.
Lee instead teaches wherein the wherein each of first and second lateral sides of a rear end portion of the upper external wing and first and second lateral sides of a rear end portion of the lower external wing is provided with hinge holes fitted with hinge protrusions formed in the spacers so that the upper external wing and the lower external wing are rotated relative to the spacers in the predetermined direction.
However, It would have been prima facie obvious to one of ordinary skill in the art prior to the 
effective filing date of the claimed invention to have simply rearranged the connection between the rear of the external wings so that the wings had a hinge protrusion and the spacer had hinge holes. The simple rearrangement of parts would have done nothing more than perform the expected result or modified the intended operation of the device, that result and operating being that the wings are rotated relative to the spacers in a predetermined direction. See MPEP 2144.04.VI.C.
Regarding claim 6, Lee as modified teaches of the slim air vent apparatus of claim 3, and Lee as modified further teaches wherein the support wing includes:
an upper support wing (Lee, Fig. 3, upper auxiliary wing 240 connected to horizontal wing 120), which is rotatably connected to a front end portion of the upper external wing (Fig. 3, upper auxiliary wing 240 is connected to horizontal wing 120 via main link 230 first and second hinge portion 232, 234 in a rotatable connection) and which is provided at first and second lateral sides of a front portion thereof with a hinge protrusion (Lee, Fig. 3, guide pins 242 connected on either side of upper auxiliary wing 240), which are fitted into hinge holes formed in the spacers so that the upper support wing is rotated relative to the spacers in the predetermined direction (Lee, Fig. 3, slots 212-1 on both spacers connects to guide pins 242; ¶ [0069]); and
a lower support wing (Lee, Fig. 4, lower auxiliary wing 240 connected to horizontal wing 122), which is rotatably connected to a front end portion of the lower external wing (Lee, Fig. 3, lower auxiliary wing 240 is connected to horizontal wing 120 via main link 230 first and second hinge portion 232, 234 in a rotatable connection) and which is provided at first and second lateral sides of a front portion thereof with hinge protrusions (Lee, Fig. 3, guide pins 242 connected on either side of upper auxiliary wing 240), which are fitted into hinge holes formed in the spacers so that the lower support wing is rotated relative to the spacers in the predetermined direction (Lee, Fig. 3, slots 212-2 on both spacers connects to guide pins 242; ¶ [0069]).
Regarding claim 7, Lee as modified teaches of the slim air vent apparatus of claim 6, and Lee as modified further teaches wherein air that has passed through the internal wing in the duct is discharged to a passenger compartment through a front flow path defined between the upper support wing and the lower support wing (Lee, Figs. 9-10, see arrows defining flow path, the flow path must first pass in between the upper and lower auxiliary wings that define a flow path for the air) and through a rear flow path defined between the upper external wing and the lower external wing (Lee, Figs. 9-10, the upper and lower boundaries of the flow path is defined by the upper and lower horizontal wings 120 and 122).
Regarding claim 8, Lee as modified teaches of the slim air vent apparatus of claim 6, wherein, when the knob is oriented horizontally, the upper external wing and the upper support wing, which are disposed above the knob, are positioned to be symmetrical to the lower external wing and the lower support wing, which are disposed below the knob (Figs. 9-10, see symmetry between the upper and lower horizontal wings 120 and 122 and the upper and lower auxiliary wings 240 when the knob is oriented upwards and downwards. Since these components are symmetrical in those two orientations It would have to be symmetrical in a horizontal or flat orientation).
Regarding claim 9, Lee as modified teaches of the slim air vent apparatus of claim 7, and Lee as modified further teaches wherein, when the knob is oriented horizontally, a cross-sectional area between the upper support wing and the lower support wing decreases moving toward rear end portions thereof from front end portions thereof so that the front flow path is configured as a nozzle (Lee, Fig. 3, see upper and lower auxiliary wings 240 with the knob in a horizontal position, the auxiliary wings are oriented so that the space between them is wider than the space between the upper and lower horizontal wings).
Regarding claim 10, Lee as modified teaches of the slim air vent apparatus of claim 7, and Lee as modified further teaches wherein a cross-sectional area of the rear flow path is maintained at a predetermined magnitude regardless of a rotation direction of the upper external wing and the lower external wing (Lee, Figs. 9-10, the cross section area between the upper horizontal wing 120 and lower horizontal wing 122 stays the same regardless of direction as those two wings stay parallel with each other in both figures).
Regarding claim 11, Lee as modified teaches of the slim air vent apparatus of claim 7, and Lee as modified further teaches wherein air that has passed through the front flow path is discharged upwards through the rear flow path when the external wing is rotated upwards (Lee, Fig. 9, wings 122 and 120 are oriented upwards and flow path arrows indicate upward air movement), and is discharged downwards through the rear flow path when the upper external wing and the lower external wing are rotated downwards (Lee, Fig. 10, wings 1220 and 120 are oriented downwards and flow path arrows indicated downward air movement).
Regarding claim 13, Lee as modified teaches of the slim air vent apparatus of claim 7, and Lee as modified further teaches wherein the knob includes a lug (Lee, Fig. 3, portion of knob 114 that extends past the middle horizontal wing 110 is the lug to be manipulated by a user), which is configured to be manipulated by a user, a first coupler coupling the upper external wing and the lower external wing to the internal wing (Kim, tongs 421), and a second coupler coupling the lug and the external wing (Lee, Fig. 3, main link 230 connects the middle horizontal wing 110 with knob 114 attached to it to the upper and lower horizontal wings 120 and 122).
Regarding claim 14, Lee as modified teaches of the slim air vent apparatus of claim 13, wherein only a portion of the lug projects outwards from the duct to be exposed to the passenger compartment (Lee, Fig. 3, the lug is the portion of the knob that is able to be accessed by a user outside of the duct, the rest of the knob 114 is contained within the duct).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190092138 A1) hereinafter referred to as Lee in view of Kim (KR 20180065398 A) and Mayer (DE 102016122142 A1 )(First interpretation).
Regarding claim 12, Lee as modified teaches of the slim air vent apparatus of claim 7, however, Lee as modified fails to teach wherein each of the upper support wing and the lower support wing includes a cylinder and a cylinder rod is movably fitted into the cylinder so that lengths of the upper support wing and the lower support wing vary independently when the external wing is rotated in the predetermined direction.
Mayer teaches of the upper support wing and the lower support wing includes a cylinder (Figs. 1a-1c, receptacle 30) and a cylinder rod (length compensation elements 24) is movably fitted into the cylinder so that lengths of the upper support wing and the lower support wing vary independently when the external wing is rotated in the predetermined direction.
Specifically, the combination the Examiner has in mind is to remove the main link 230 of Lee and replace it with coupling element 18 and to replace the auxiliary wings of Lee with the rear slat parts 22 of Mayer and to connect the rear slat parts 22 of Mayer to the horizontal wings of Lee via length compensation elements 24 so that the rear slat parts are rotatably connect to the horizontal wings of Lee and can vary in length through the length compensation elements 24. Further, to maintain guide protrusion 236 onto the coupling element 18 so that the middle horizontal wing 110 may still engage with the guide groove 216 maintaining the function of limiting the rotation of the wings of Lee.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Mayer to modify Lee as modified with the above combination. Doing so allows for superior air deflection by preventing air from escaping through the deflection point between the horizontal wing and rear slat (Mayer, ¶ [0031]). 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190092138 A1) hereinafter referred to as Lee in view of Kim (KR 20180065398 A) (Second interpretation).
Regarding claim 1, Lee teaches of a slim air vent apparatus for a vehicle (Fig. 2, slim air duct 100), the slim air vent apparatus comprising:
spacers fixedly coupled to first and second lateral sides of a duct (Fig. 3, spacers 200);
an internal wing disposed in the duct (Fig. 2, vertical wings 130);
an external wing (Fig. 4, horizontal wings 120, 110) positioned behind the internal wing (¶ [0041], vertical wings 130 are positioned to be angularly-rotatable in a horizontal direction at a rear side region of the single horizontal wing 110), wherein first and second lateral end portions of the external wing are rotatably coupled to the spacers to be rotated in a predetermined direction (¶ [0058], Fig. 3, hinge groove 112 is coupled to hinge pin 222 of space 200);
a support wing rotatably coupled to a front end portion of the external wing (Fig. 3, auxiliary wing 240 coupled to horizontal wing 120 via linkage 230), wherein first and second lateral end portions of the support wing is rotatably coupled to the spacers so that a total length of the support wing and external wing in a horizontal direction is changed when the external wing is rotated (Fig. 3, slots 212-1; ¶ [0067]); and
a knob (Fig. 3, knob 114) wherein the internal wing, the external wing and the support wing are positioned inside the duct (Fig. 2, see horizontal and vertical wings 110 and 130 respectively inside the duct). 
Lee fails to teach coupling the internal wing to the external wing.
Kim teaches a knob coupling the internal wing to the external wing (Fig. 8, knob 400 attached to horizontal baffle 200 and coupled to vertical baffles 300 via tongs 421).
Specifically, the combination the examiner has in mind is to add tongs 421 of Kim to the back of the knob 114 of Lee and to add clamp groove 422 of Kim to the central vertical wing of Lee so that the knob of Lee is connected to the vertical and horizontal baffles.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Kim to modify Lee to include the above combination. Doing so would allow for the air to be adjusted in both the horizontal and vertical directions with a singular knob (¶ [0030]).
Regarding claim 2, Lee as modified teaches of the slim air vent apparatus of claim 1, and Lee as modified further teaches wherein the external wing includes an upper external wing and a lower external wing (Fig. 3, upper horizontal wing 120 and lower horizontal wing 110), which are spaced from each other in the predetermined direction, wherein one of the upper external wing and the lower external wing includes a guide protrusion formed at least a lateral side thereof (Fig. 3, guide protrusion is formed on each lateral side of horizontal wing 11 as main link 230 and through first hinge portion 232 connected to accommodating groove 140), and
wherein at least one of the spacers include a guide slot (Fig. 3, guide groove 216), which extends along a rotational radius of the external wing and the guide protrusion is movable engaged in the guide slot (Figs. 9-10, guide groove 216 moves along the rotational radius of horizontal wing 110 when it is rotated up or down).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim K (KR 20080036883 A) teaches of a spacer with a guide groove formed in it.
Shibata et al. (US 20060223430 A1) teaches of a register with horizontal and vertical wings with 
support wings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762